UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Trt rr er rr re te eet eee xX
ARLENE WASHBURN and AVCONNEXIONS, : :
LLC, |
Plaintiffs, : |
: ORDER
-against- :
: 19 Civ. 4421 (GBD)
MATCHMAKING INSTITUTE, INC. and LISA :
CLAMPITT, : |
Defendants. :
eee eee eee ee ee ee ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:
For the reasons stated on the record during today’s oral argument, Defendants
Matchmaking Institute, Inc. and Lisa Clampitt’s motion to dismiss, (ECF No. 24), is GRANTED

in part as to all claims brought by Plaintiff AVConnexions, LLC and all claims brought against

 

Defendant Lisa Clampitt, without prejudice to Plaintiffs Arlene Washburn and AVConnexions,
LLC’s application to amend within 30 days of this order. The Clerk of Court is directed to close
the motion accordingly.

Dated: New York, New York

January 21, 2020
SO ORDERED.

Juss. B Douche

RGE/B. DANIELS
ited States District Judge

 

 
